Citation Nr: 0801184	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
60 percent for peripheral vascular disease of the right leg.   

2.  Entitlement to an initial evaluation in excess of 
40 percent for peripheral vascular disease of the left leg.   

3.  Entitlement to an initial evaluation in excess of 
30 percent for cold injury to the right hand.  

4.  Entitlement to an initial evaluation in excess of 
30 percent for cold injury to the left hand.  

5.  Entitlement to an evaluation in excess of 30 percent for 
cold injury residuals to the right foot.

6.  Entitlement to an evaluation in excess of 30 percent for 
cold injury residuals to the left foot.

7.  Entitlement to an effective date earlier than November 1, 
2004, for the award of service connection for peripheral 
vascular disease of the right leg.  

8.  Entitlement to an effective date earlier than November 1, 
2004, for the award of service connection for peripheral 
vascular disease of the left leg.  

9.  Entitlement to an effective date earlier than November 1, 
2004, for the award of service connection for cold injury to 
the right hand.  

10.  Entitlement to an effective date earlier than November 
1, 2004, for the award of service connection for cold injury 
to the left hand.

11.  Entitlement to an effective date earlier than November 
1, 2004, for the award of a 60 percent evaluation for cold 
injury residuals to the right foot.

12.  Entitlement to an effective date earlier than November 
1, 2004, for the award of a 60 percent evaluation for cold 
injury residuals to the left foot.

13.  Entitlement to a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities prior to November 1, 2004.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

Issues 1-6 on the title pages have been certified.  
Information from the then attorney indicated that there was 
also disagreement with effective dates.  The statement of the 
case included information on effective dates and addressed 
the propriety of the ratings assigned.  This is taken as 
sufficient to include these issues in this appeal.  Appellant 
has a current combined 100 percent rating.

The issue of entitlement to a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities prior to November 1, 2004, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has met its duty to notify the veteran of the 
inability to have Richard LaPointe as his representative.

2.  Peripheral vascular disease of the right leg is 
manifested by an ankle/brachial index of 0.5.

3.  Peripheral vascular disease of the left leg is manifested 
by an ankle/brachial index of 0.7.

4.  The 30 percent evaluation is the maximum evaluation for 
the service-connected cold injury to the right hand.

5.  The 30 percent evaluation is the maximum evaluation for 
the service-connected cold injury to the left hand.

6.  The 30 percent evaluation is the maximum evaluation for 
the service-connected cold injury residuals to the right 
foot.

7.  The 30 percent evaluation is the maximum evaluation for 
the service-connected cold injury residuals to the left foot.  

8.  A claim for service connection for peripheral vascular 
disease of the right leg was not filed prior to November 1, 
2004.

9.  A claim for service connection for peripheral vascular 
disease of the left leg was not filed prior to November 1, 
2004.

10.  A claim for service connection for cold injury to the 
right hand was not filed prior to November 1, 2004.

11.  A claim for service connection for cold injury to the 
left hand was not filed prior to November 1, 2004.

12.  A claim for increase for cold injury residuals to the 
right foot was received on November 1, 2004.  An increase of 
the service-connected was not factually ascertainable within 
one year of the November 2004 claim.

13.  A claim for increase for cold injury residuals to the 
left foot was received on November 1, 2004.  An increase of 
the service-connected was not factually ascertainable within 
one year of the November 2004 claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
60 percent for peripheral vascular disease of the right leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7114 (2007).

2.  The criteria for an initial evaluation in excess of 
40 percent for peripheral vascular disease of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7114 (2007).

3.  The criteria for an initial evaluation in excess of 
30 percent for cold injury to the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2007).

4.  The criteria for an initial evaluation in excess of 
30 percent for cold injury to the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2007).

5.  The criteria for an evaluation in excess of 30 percent 
for cold injury residuals to the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2007).

6.  The criteria for an initial evaluation in excess of 
30 percent for cold injury residuals to the left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2007).

7.  The criteria for an effective date earlier than November 
1, 2004 for the award of service connection for peripheral 
vascular disease of the right leg have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.155, 3.400 (2007).

8.  The criteria for an effective date earlier than November 
1, 2004 for the award of service connection for peripheral 
vascular disease of the left leg have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.155, 3.400 (2007).

9.  The criteria for an effective date earlier than November 
1, 2004 for the award of service connection for cold injury 
to the right hand have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2007).

10.  The criteria for an effective date earlier than November 
1, 2004 for the award of service connection for cold injury 
to the left hand have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2007).

11.  The criteria for an effective date earlier than November 
1, 2004 for the award of a 10 percent evaluation for cold 
injury residuals to the right foot have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2007).

12.  The criteria for an effective date earlier than November 
1, 2004 for the award of a 10 percent evaluation for cold 
injury residuals to the left foot have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Representation

Initially, the Board will address issue of representation.  
The veteran had designated Richard A. LaPointe, a private 
attorney, as his representative before VA.  Mr. LaPointe 
recently advised VA that he was retiring from the practice of 
law, which means that he can not longer represent the veteran 
before VA.  He also reportedly was going to inform all 
clients.  In October 2007, the Board informed the veteran of 
these circumstances and notified him of his options, 
including representing himself, appointing a veteran's 
service organization, or appointing a different private 
attorney or agent.  The letter was sent to the address the 
veteran provided on his VA Form 9, Appeal to the Board, 
received in July 2005.  That letter was returned to VA due to 
"not deliverable as addressed."  

In November 2007, the Board sent the veteran the same letter 
to an address of record.  The address listed on the VA Form 9 
and the address of record are identical except for one letter 
in the street name ([redacted] vs. [redacted] respectively).  This 
letter was returned as undeliverable, and it was noted that 
it could not be forwarded.  This was the same address to 
which multiple documents were sent to the veteran during this 
appeal (see November 2004 duty-to-notify-and-assist letter, 
February 2005 rating decision, June 2005 statement of the 
case, and July 2005 letter informing the veteran that his 
appeal had been certified to the Board), which documents were 
not returned as undeliverable. 

The veteran has not informed VA of an updated address, and 
the Board finds that it has met its duty to inform the 
veteran of the inability to keep Richard A. LaPointe as his 
representative in this appeal and of his options of obtaining 
a new representative or representing himself.  Again, a 
letter was sent to the veteran's last known address of 
record.  Because the Board has no other address to where it 
could send the letter, it will resume review of his appeal 
without representation. 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice (sent in November 2004) was 
provided before consideration of the issues on appeal.  At 
that time, the veteran had filed a claim for entitlement to a 
total rating for compensation based upon individual 
unemployability due to service-connected disabilities, 
asserting that his "feet" had caused him to be unable to 
work.  In the letter, VA notified the veteran of the evidence 
necessary to substantiate a claim for individual 
unemployability and an increased rating.  In the rating 
decision on appeal, the RO, sua sponte, granted service 
connection for several disabilities based upon findings in 
the February 2005 VA examination report.  The fact that the 
veteran did not receive a VCAA letter with respect to the 
service-connection claims is not prejudicial to him, as he 
was awarded those benefits.  

The veteran has appealed both the evaluations assigned upon 
the award of service connection for these disabilities and 
the effective dates assigned which are called downstream 
issues.  In this type of circumstance, VA is not required to 
issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  Id.  This was completed when the RO issued a 
statement of the case in June 2005.  There, VA informed the 
veteran of the evidence needed to establish higher 
evaluations for the service-connected disabilities and of how 
effective dates are assigned.  

VA has provided the veteran with an examination in connection 
with his claims for service connection and increase.  VA did 
not provide the veteran with an examination in connection 
with his claims for an earlier effective date, as this issue 
would not warrant an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2007).  VA has 
obtained VA treatment records.  The veteran has not 
identified any other records that need to be obtained by VA.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  



II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
peripheral vascular disease of the right leg, peripheral 
vascular disease of the left leg, cold injury to the right 
hand, and cold injury to the left hand.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue (such as the issues 
pertaining to cold injury residuals to the right foot and 
cold injury residuals to the left foot), it is the present 
level of disability that is of primary concern, but staged 
ratings may be applied for different periods of time during 
the appeal period.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007) (applying staged ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to Fenderson).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Peripheral vascular disease of the lower extremities

The service-connected peripheral vascular disease of the 
right leg and left leg are rated under Diagnostic Code 7114, 
which addresses arteriosclerosis obliterans.  Under that 
Diagnostic Code, claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less warrant a 40 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7114.  A 60 
percent rating requires claudication on walking less than 25 
yards on a level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or ankle/brachial index 
of 0.5 or less.  Id.  A 100 percent rating is warranted for 
ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less.  Id.  

The notes associated with this Diagnostic Code are set out as 
follows: 

NOTE (1): The ankle/brachial index is the 
ratio of the systolic blood pressure at 
the ankle (determined by Doppler study) 
divided by the simultaneous brachial 
artery systolic blood pressure. The 
normal index is 1.0 or greater. 

NOTE (2): Evaluate residuals of aortic 
and large arterial bypass surgery or 
arterial graft as arteriosclerosis 
obliterans. 

NOTE (3): These evaluations are for 
involvement of a single extremity. If 
more than one extremity is affected, 
evaluate each extremity separately and 
combine (under § 4.25) using the 
bilateral factor (§ 4.26), if applicable.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
evaluations in excess of 60 percent for peripheral vascular 
disease of the right leg and in excess of 40 percent for 
peripheral vascular disease of the left leg.  With respect to 
the right leg, in the February 2005 VA examination report, 
the examiner stated that the veteran's blood pressure on the 
dorsalis pedis of the right foot was 90mmHG, by Doppler, and 
on the arm was 165mmHG.  That would establish an 
ankle/brachial index (90/165) of 0.54, which would fall under 
the 60 percent evaluation.  There is no competent evidence of 
ischemic limb pain at rest, deep ischemic ulcers, or an 
ankle/brachial index of 0.4 or less to warrant a 100 percent 
evaluation under Diagnostic Code 7114.  See id.  
Specifically, no medical professional has indicated that the 
veteran has met any of these criteria for the 100 percent 
evaluation.  For those symptoms that are observable to the 
veteran, he has not asserted that he has such symptoms.

With respect to the left leg, in the February 2005 VA 
examination report, the examiner stated that the veteran's 
blood pressure on the dorsalis pedis of the right foot was 
110mmHG, by Doppler, and on the arm was 165mmHG.  That would 
establish an ankle/brachial ratio (110/165) of 0.66, which 
would round up to 0.7, which would fall under the 40 percent 
evaluation.  There is no competent evidence of claudication 
in the left lower extremity on walking less than 25 yards on 
a level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less to warrant a 60 percent evaluation.  See id.  
Specifically, no medical professional has indicated that the 
veteran has met any of these criteria for the 60 percent 
evaluation.  For those symptoms that are observable to the 
veteran, he has not asserted that he has such symptoms.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture with respect to the service-connected 
peripheral vascular disease of the right leg and the left leg 
does not show any significant impairment beyond that 
contemplated in the 60 and 40 percent evaluations assigned.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons stated above, an initial evaluation in excess 
of 60 percent for peripheral vascular disease of the right 
leg and an initial evaluation in excess of 40 percent for 
peripheral vascular disease of the left leg are not 
warranted.  The Board notes that the veteran has made no 
arguments as to why he believes he is entitled to higher 
evaluations.  Thus, the Board was unable to take into 
consideration his contentions.  The preponderance of the 
evidence is against the veteran's claim, and the benefit-of-
the-doubt rule is not for application.  Gilbert, 1 Vet. 
App. at 55.  In view of the denial of entitlement to an 
increased rating for the lower extremities, the Board finds 
no basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

B.  Cold injury to the upper and lower extremities

The veteran's cold injury residuals of his upper and lower 
extremities are evaluated under Diagnostic Code 7122, which 
addresses "cold injury residuals."  Under Diagnostic Code 
7122, a 30 percent rating is warranted when there are cold 
injury residuals with the following in the affected parts: 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104, Diagnostic Code 7122.  This is the highest 
evaluation available under the Diagnostic Code for cold 
injuries.  Each of the veteran's four extremities are 
evaluated at 30 percent, and therefore, he cannot obtain a 
higher schedular evaluation.  See id.  As a result, there is 
no basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.  

It does not appear that the RO considered whether the veteran 
should be entitled to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b) (2007).  Regardless, the Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Regarding marked interference with 
employment, the veteran is now in receipt of a 100 percent 
schedular evaluation for all of his service-connected 
disabilities and is not working.  Regarding frequent 
hospitalization, the veteran has not been hospitalized for 
any of these service-connected disabilities throughout the 
appeal period.  The overall disability picture with respect 
to the service-connected cold injury residuals of the four 
extremities does not show any significant impairment beyond 
that contemplated in the 30 percent rating assigned to each 
extremity.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 
9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.

IV.  Earlier Effective Dates

The veteran contends that he warrants earlier effective dates 
for the award of service connection and for the increased 
ratings VA awarded in the rating decision on appeal.  The 
Board notes that the veteran has not presented any arguments 
as to why he believes he is entitled to earlier effective 
dates or what evidence would establish a basis for 
entitlement to an earlier effective date.  It will break down 
the issues based upon the effective date assigned for (1) the 
newly-awarded service-connection claims and (2) the 
increased-rating claims.  The RO assigned the same effective 
date of November 1, 2004, for both the award of service 
connection and for the increased ratings.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for compensation (service connection) and a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2004); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2005), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  See Servello, 3 Vet. App. at 199).  The date on 
the VA outpatient or hospital examination will be accepted as 
the date of claim.  38 C.F.R. § 3.157(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection

In the rating decision on appeal, the RO awarded service 
connection for peripheral vascular disease of the right leg, 
peripheral vascular disease of the left leg, cold injury to 
the right hand, and cold injury to the left hand and assigned 
an effective date of November 1, 2004.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of an earlier effective date for any of the 
disabilities upon which service connection was awarded in the 
February 2005 rating decision.  The RO assigned the effective 
date of November 1, 2004, based upon the veteran's claim for 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities, which was received on November 1, 2004.  

Following the submission of this claim, the RO provided the 
veteran with an examination in February 2005.  In the 
examination report, the examiner both diagnosed peripheral 
vascular disease of the right and left legs and attributed 
the diagnosis to the service-connected cold injury residuals 
to the right and left feet.  He also attributed the diagnoses 
of cold injury to the right and left hands to service.  This 
is the first showing that the veteran had these disabilities 
due to service or a service-connected disability.  

With respect to the service-connected cold injury to the 
right and left hands, the veteran had not contended prior to 
the date of this examination that he had cold injury 
residuals in his upper extremities.  See VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
in April 1999, wherein the veteran indicated he was seeking 
service connection for "frozen feet" and August 1999 VA 
examination report, wherein the veteran did not report any 
complaints associated with cold injury to his hands.  Thus, 
while the "facts found" would indicate that the effective 
date should be the date of the VA examination, as that was 
the first showing of the veteran expressing an intent to file 
a claim for cold injuries to his upper extremities while in 
service, the RO has awarded an effective date earlier than 
February 2005 for those disabilities.

The Board has reviewed all the evidence of record and finds 
no informal claim, formal claim, or written intent to file a 
claim associated with residuals of cold injuries to the upper 
extremities prior to November 1, 2004.  Thus, an earlier 
effective date for the award of service connection for cold 
injury to the right hand and cold injury to the left hand is 
denied.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

As to the claim for an earlier effective date for the award 
of service connection for peripheral vascular disease of the 
right and left legs, the Board finds no basis to award an 
earlier effective date.  Prior to the February 2005 VA 
examination report, there was no evidence of a diagnosis of 
peripheral vascular disease of either extremity and no 
evidence that such disease process was proximately due to, 
the result of, or aggravated by the service-connected cold 
injury residuals to the right and left feet.  The Board has 
reviewed all the evidence of record and finds no informal 
claim, formal claim, or written intent to file a claim for 
service connection for peripheral vascular disease of the 
right and left legs prior to November 1, 2004.  Thus, an 
earlier effective date for the award of service connection 
for these disabilities is denied.  The benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Increased ratings

Service connection for cold injury residuals to the right 
foot and left foot had been awarded in a March 2000 rating 
decision and assigned 20 percent evaluations, effective April 
13, 2000.  

On November 1, 2004, the veteran submitted a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability stating that he could no longer 
work because of his "feet."  In the February 2005 rating 
decision on appeal, the RO granted 30 percent evaluations for 
cold injury residuals to the right foot and cold injury 
residuals to the left foot, effective November 1, 2004.  The 
veteran has alleged that he should be awarded an effective 
date earlier than November 1, 2004, for the 30 percent 
evaluations.  He has not contended upon what basis he 
believes he is entitled to an earlier effective date.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of an effective date earlier than November 1, 2004, 
for the grant of the 30 percent evaluations for cold injury 
residuals to the right foot and cold injury residuals to the 
left foot.  The veteran did not appeal any aspect of the 
March 2000 rating decision, which awarded service connection 
for these disabilities and assigned a 20 percent evaluation.  
Thus, that decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  Therefore, an effective 
date earlier than March 2000 for the award of a 30 percent 
evaluation is legally precluded.

Based on the Board's review of the claims file, the next time 
the veteran filed a claim for increase of his service-
connected disabilities was at the time of his application for 
individual unemployability, which was received on November 1, 
2004.  There are multiple VA treatment records dated from as 
early as 2003; however, none of them show treatment for the 
service-connected disability of cold injury residuals to the 
right and left feet.  See 38 C.F.R. § 3.157(b) (which would 
allow a VA treatment record to be an informal claim for 
increase).  Additionally, because these VA treatment records 
do not address the service-connected cold injury residuals of 
the lower extremities, there is no factual basis to find that 
the disability increased during the one-year period prior to 
the veteran's claim for increase.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The veteran has not 
alleged that his disability increased during the one-year 
time frame, and there are no other records in the claims file 
upon which to make such a finding.  Therefore, there is no 
basis to award an earlier effective date for the grant of 
30 percent evaluations for cold injury residuals to the right 
and left feet.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 60 percent for peripheral 
vascular disease of the right leg is denied.

An initial evaluation in excess of 40 percent for peripheral 
vascular disease of the left leg is denied.

An initial evaluation in excess of 30 percent for cold injury 
to the right hand is denied.

An initial evaluation in excess of 30 percent for cold injury 
to the left hand is denied.

An evaluation in excess of 30 percent for cold injury 
residuals to the right foot is denied.

An evaluation in excess of 30 percent for cold injury 
residuals to the left foot is denied.

An effective date earlier than November 1, 2004 for the award 
of service connection for peripheral vascular disease of the 
right leg is denied.

An effective date earlier than November 1, 2004, for the 
award of service connection for peripheral vascular disease 
of the left leg is denied.

An effective date earlier than November 1, 2004, for the 
award of service connection for cold injury to the right hand 
is denied.

An effective date earlier than November 1, 2004, for the 
award of service connection for cold injury to the left hand 
is denied.

An effective date earlier than November 1, 2004, for the 
award of the 30 percent evaluation for cold injury residuals 
to the right foot is denied.

An effective date earlier than November 1, 2004, for the 
award of the 30 percent evaluation for cold injury residuals 
to the left foot is denied.


REMAND

In November 2004, the veteran had filed a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  In the February 2005 rating decision, 
the RO awarded service connection for several disabilities 
and increased the disability evaluations for service-
connected disabilities, which brought the veteran's 
disability evaluations to 100 percent.  The RO stated that as 
a result of the award of the 100 percent evaluation, the 
issue of individual unemployability was moot and that it 
would not address this issue.  In the veteran's notice of 
disagreement, received in March 2005, he stated, "The 
veteran disagrees with the RO's failure to adjudicate his 
TDIU claim for the period of time preceding November 1, 2004.  
The TDIU claim is not moot."  (Emphasis in original.)  There 
was no discussion of this portion of the veteran's notice of 
disagreement in the June 2005 statement of the case.  
Therefore, there has been no statement of the case on this 
issue, and it must be remanded.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue. 38 C.F.R. § 20.200 (2007).  
Therefore, it cannot take jurisdiction of this claim until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of 
the case as to the claim of entitlement 
to a total rating for compensation based 
upon individual unemployability due to 
service-connected disabilities prior to 
November 1, 2004.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  To 
complete the appeal, a substantive appeal 
must be timely filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


